Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/10/2022 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu CN108412816.
Regarding claim 1, Liu discloses (Fig. 2) a fan frame body structure comprising 
a first frame body (22, the bottom fan), the first frame body having a first upper end (Fig. 2), a first lower end (at 221), a first frame wall (222) and a first main flow way (223), 
the first main flow way (223) passing through the first frame body and being formed with a first main inlet (2231) and a first main outlet (2232) respectively at the first upper end and the first lower end (Fig. 2), 
a first subsidiary flow way (231) being disposed in the first frame wall (Fig. 2), the first subsidiary flow way being in parallel the first main flow way (Fig. 2), the first subsidiary flow way being positioned on outer side (radially outer side) of the first main flow way (223) and having a first subsidiary outlet and a first subsidiary inlet (Fig. 2), 
the first subsidiary outlet being positioned at the first upper end of the first frame body in flush with and in adjacency to the first main inlet (Fig. 2), the first subsidiary inlet being adjacent to the first lower end of the first frame body in communication with the first main flow way (Fig. 2).

    PNG
    media_image1.png
    674
    1074
    media_image1.png
    Greyscale

Regarding claim 2, Liu further discloses that the first frame wall (222) has a first section and a second section (Fig. 2), the first section being adjacent to the first main flow way, the first subsidiary flow way being positioned between the first and second sections, the first subsidiary flow way being partitioned from the first main flow way by the first section (Fig. 2).
Regarding claim 3, Liu further discloses a first fan impeller seat (supporting 2211) is disposed in the first main flow way, the first fan impeller seat having multiple first connection members (radial arms forming 221) radially outward extending from the first fan impeller seat (Fig. 2), the first connection members being connected with the first frame wall to support the first fan impeller seat at the first main outlet (Fig. 2).
Regarding claim 4, Lou further discloses a first bearing cup (2211) vertically extends from a center of the first fan impeller seat (Fig. 2), a first fan impeller set being 
Regarding claim 5, Liu further discloses a second frame body (21, the top fan), the second frame body being mated with the first frame body (Fig. 2).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the third main outlet and inlet are respectively at the third upper and lower ends.  This is the opposite shown in Liu’s Fig. 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745